IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM B. WOODARD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4528

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 8, 2016.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

William B. Woodard, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


THOMAS, OSTERHAUS, and KELSEY, JJ., CONCUR.